Citation Nr: 1523461	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-30 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for erectile dysfunction (ED).

7.  Entitlement to service connection for psychosis.

8.  Entitlement to service connection for a generalized anxiety disorder.

9.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee (right knee disability).


REPRESENTATION

Appellant represented by:	Robyn R. Cannon, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to November 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A claim for entitlement to service connection for PTSD and depression was denied by an unappealed rating decision in November 2004.  The Veteran attempted to reopen his claim for entitlement to service connection for PTSD and depression in May 2010.  A November 2013 Statement of the Case denied the claim for entitlement to service connection for PTSD and depression on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for PTSD and depression, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A current VA Form 21-22a, Appointment of Individual as Claimant's Representative, was received by VA in January 2015 in which the attorney noted on the title page was appointed to represent the Veteran.

The reopened issue of entitlement to service connection for PTSD, depression, sleep apnea, ED, psychosis, and generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for PTSD was denied by rating decision in November 2004; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the November 2004 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  The claim for entitlement to service connection for depression was denied by rating decision in November 2004; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

4.  Evidence received since the November 2004 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression.

5.  The relevant medical evidence shows that range of motion of the right knee was from 0 to at least 90 degrees with no instability or other limitation of function.



CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. 
§ 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since November 2004 to reopen the claim of entitlement to service connection for PTSD is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Evidence submitted since November 2004 to reopen the claim of entitlement to service connection for depression is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for an evaluation in excess of 10 percent for right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue addressed below.

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in October 2010, prior to adjudication, informing him of the requirements needed to establish entitlement to an increased rating.

In accordance with the requirements of VCAA, the October 2010 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in this letter about effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional private evidence was subsequently added to the claims file after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations were conducted in November 2010 and March 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2010 and March 2013 VA evaluations of the Veteran's service-connected knee disability are adequate for rating purposes because they provide the current symptomatology of the right knee.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence that is pertinent to the increased rating claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

In this case the Board is granting the Veteran's request to reopen the previously denied claims for service connection for PTSD and for depression.  Given the favorable disposition of these issues, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with respect to these issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claims

New and Material Evidence Claims

The Veteran seeks to reopen a claim of service connection for PTSD and for depression, which it is contended were incurred as a result of his military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for PTSD and depression was denied by rating decision in November 2004 because the evidence does not show PTSD or depression incurred in or caused by service.  The Veteran was notified of the denial later in November 2004.  This decision was not timely appealed nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the November 2004 rating decision consisted of service treatment records, including July 1996 enlistment medical history and examination reports but not a separation medical history or medical examination report; and VA treatment records dated from May to September 2004.  

The service treatment records on file do not reveal any complaints or clinical findings of PTSD or depression.  

Treatment records from May to September contain a diagnosis of PTSD and a diagnosis of depression.  

Evidence received since November 2004 includes VA outpatient treatment records dated through January 2013, VA evaluations, and statements from the Veteran.

VA treatment records for January 2012 include a diagnosis of PTSD, and treatment records for September 2012 include diagnoses of PTSD and major depression.

The Board has reviewed the evidence received into the record since the November 2004 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for PTSD and for depression.   

The January and September 2012 VA treatment records are new because they have not previously been received by VA, and they are material because they indicate that the Veteran continues to have problems with PTSD and depression that he contends is related to service.  These records relate to the element of whether the Veteran has PTSD and depression due to service.  As such, these records raise a reasonable possibility of substantiating the claims for service connection for PTSD and depression, as this evidence bears upon one element of a claim for service connection.


Increased Rating Claim

The Veteran contends that his right knee disability is more severe than currently evaluated.  

Service connection for disability of the right knee was initially granted by rating decision in November 2004, and a noncompensable evaluation was assigned for the knee effective June 28, 2004.  A claim for increase was received by VA in August 2010.  A December 2010 rating decision granted a 10 percent rating for the right knee disability effective August 30, 2010, which was timely appealed.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2014).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014). 

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  

Arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

According to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2014) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

A VA evaluation of the right knee was obtained in November 2010.  The Veteran complained of stiffness, swelling, weakness, and instability of the right knee.  
X-rays showed minimal narrowing of the patellofemoral joints, indicating mild degenerative changes.  The Veteran was fully ambulatory, with a normal gait.  There was palpable tenderness over the anterior portion of the knee along the medial aspect.  Motion of the knee was from 0 to 90 degrees.  There was no abnormal motion with valgus and varus stress.  There was no fatigue, weakness, lack of endurance, or incoordination involving the right knee.  The diagnosis was mild degenerative joint disease of the right knee with stability.

It was noted on VA examination in March 2013 that the Veteran had worked as a lineman and laberor and was currently unemployed.  He was to begin school in May 2013.  The Veteran had pain-free range of motion of the right knee from 0 to 100 degrees.  There was no loss of function after repetitive testing.  There was no loss of strength or instability.  His symptoms consisted of less movement tan normal, pain on movement, and disturbance of locomotion.  The Veteran used a cane on a regular basis.  It was noted that the right knee condition affected the Veteran's ability to work because he did not have confidence that he could complete a full day of work without falling and because he could not carry anything heavy.  

To warrant an increased rating of 20 percent for disability of the knee under the applicable diagnostic codes, there would need to be evidence of limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  However, range of motion findings during the appeal period discussed above shows range of motion of the right leg from 0 to at least 90 degrees.  Consequently, a rating in excess of 10 percent is not warranted for either flexion or extension of the right knee under the schedular criteria for limitation of motion.  Additionally, because there is no evidence of ankylosis, instability, subluxation, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262.  
As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as VA evaluations in November 2010 and March 2013 did not cause any additional functional impairment after repetitive testing, a rating in excess of 10 percent is not warranted for the right knee under 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2012).  In this case, however, there is no medical evidence of knee instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  Consequently, separate compensable evaluations are not warranted for instability and loss of motion of the right knee.   

As neither limitation of flexion nor limitation of extension of the right knee is severe enough, by itself, to warrant a compensable evaluation under the rating schedule, a higher rating is also not warranted for this knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

The Board has taken the Veteran's statements on file into consideration in this case.  The Veteran is competent to report subjective symptoms related to his service-connected knee disability.  His lay statements are credible to the extent that they involve observable symptoms, such as musculoskeletal pain.  

The Board has also considered whether either of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disabilities at issue, but the medical evidence discussed above reflects that the disabilities do not show the symptomatology warranting a higher rating, as motion of the knee is to at least 90 degrees.  See 38 C.F.R. § 4.1 (2014).  There is also no evidence of frequent periods of hospitalization due to the service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for a right knee disability during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the appellant has not filed a claim for TDIU, and such has not been raised by the record.  Consequently, a TDIU issue is not before the Board.  

The Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim denied herein.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to a higher initial rating for the right knee disability at issue is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for PTSD is reopened; and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for depression is reopened; and to that extent only, the appeal is granted.

Entitlement to a rating in excess of 10 percent for right knee disability is denied.


REMAND

New and material evidence has been received to reopen the claims of entitlement to service connection for PTSD and depression.  The Board finds, however, that adjudication of the reopened claims on a de novo basis is inappropriate at this juncture, as there is no nexus opinion on file on whether the Veteran has PTSD or depression due to service.  

Although the Veteran also contends that the other disabilities at issue are also related to service, and psychiatric problems, ED, and sleep problems are reports in post-service treatment records, there is no nexus opinion on file on whether he has any of the disabilities at issue due to service.  .

The Board notes that no separation medical history report or medical examination report is of record.  In cases, such as the present case, where some of the Veteran's service records are unavailable through no fault of the Veteran, there is a heightened obligation to assist the Veteran in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  An attempt will be made to determine whether the Veteran was provided a separation medical history and/or medical examination report prior to his release from service.  Any evidence obtained as a result of this inquiry will be added to the record.  If information related to the Veteran's medical condition at separation is unavailable, a record of the actions taken to obtain this information will be associated with the record.

2.  After the above, the AMC/RO will obtain an evaluation from an appropriate medical professional on the etiology of the Veteran's psychiatric disability.  Based on a review of the evidence of record and an examination of the Veteran, the examiner will provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability, to include psychosis, generalized anxiety disorder, PTSD, and/or depression began in service, was caused by service, or is otherwise related to the Veteran's active military service.  If PTSD is diagnosed, the examiner will discuss the stressor supporting the diagnosis and discuss its relationship to service.  Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.

The evaluator is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The claims file must be provided to the examiner in conjunction with the examination.  After conducting an examination, the examiner is asked to provide an opinion as whether it is at least as likely as not (50 percent probability or more) that the Veteran has sleep apnea that began in service, was caused by service, or is otherwise related to service.  

The reviewer is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

4.  The AMC/RO will schedule the Veteran for an examination to determine the nature and etiology of the Veteran's ED.  The claims file must be provided to the examiner in conjunction with the examination.After review of the record, the reviewer will opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's ED began in service, was caused by service, or is otherwise related to service.

The reviewer is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

5.  As noted above, the AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled  evaluations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

6.  After the above, the AMC/RO will re-adjudicate the Veteran's claims for entitlement to service connection for psychosis, a generalized anxiety disorder, PTSD, depression, sleep apnea, and ED based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his attorney will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


